Citation Nr: 1619071	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety, previously evaluated as and to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

3.  The propriety of the reduction of the rating for coronary artery disease from 60 percent to 30 percent, effective June 1, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This appeal came before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decisions that were issued by the United States Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously remanded by the Board for additional development in May 2011, February 2012, February 2013, and March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 24, 2016 letter to Senator Bill Nelson, the Regional Office stated that the Veteran has been in receipt of vocational rehabilitation from VA since October 2007.  Records of vocational rehabilitation are not currently associated with the claims file, and there is no suggestion that they have been previously considered by the RO.  The records are relevant to both the claim for an increased rating for a psychiatric disability, as well as the claim for a total rating due to individual unemployability, and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that a Social and Industrial Survey was completed in November 2015, as requested by the March 2015 remand.  In that remand, the Board instructed that the social worker performing the study was to consider any vocational rehabilitation records that may exist.  According to the November 2015 report, the social worker considered the Veteran's e-folder, Veterans Health Administration medical records, and VBMS; there is no indication that any vocational rehabilitation records were considered, in contravention of the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Recognizing that these records are relevant to the matter at hand, it is important that the social worker's opinion include consideration of them.  As such, an addendum opinion from the social worker who provided the November 2015 Social and Industrial Survey that considers these records is warranted.

The Veteran filed a notice of disagreement (NOD) with respect to the March 2015 rating decision that decreased the evaluation of his coronary artery disease disability from 60 percent to 30 percent, effective June 1, 2015.  While the RO did address this fact in its February 2016 letter to Senator Nelson, at no time has a Statement of the Case (SOC) been issued in that appeal.  When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record the Veteran's VA Vocational Rehabilitation file.  

2.  Thereafter, return the claims file to the social worker who conducted the November 2015 Social and Industrial Survey. The entire claims file (i.e., including the Veteran's VBMS eFolder, any relevant medical records in the Veteran's Virtual VA eFolder, and any vocational rehabilitation folder) should be made available to and be reviewed by the social worker in conjunction with this request.

The social worker is requested provide an addendum opinion, that considers the vocational rehabilitation records, as to whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

4.  Finally, undertake all appropriate steps to issue the Veteran an SOC addressing the issue of the propriety of the reduction of the rating for coronary artery disease from 60 percent to 30 percent, effective June 1, 2015.

If the Veteran files a timely Substantive Appeal on the remanded issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

